DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 27 October 2022.  Claims 1-12 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4, and 6, as well as the cancellation of claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sales et al. (U.S. Pub. No. 2016/0071423 A1; hereinafter known as “Sales”).
Regarding claim 1, Sales discloses a validation method (Abstract), comprising: generating, at an ear of a user, a signal indicative of at least one of a behavior of the user, a biometric of the user, or an environmental condition of an environment of the user ([0015]-[0016]; [0022]; [0037]; [0039]-[0040]; sensors may be in a wearable device such as an earring or in any portion of eyewear 300, which comprises earpieces 313/315 supported by the user’s ears); determining, based on the signal, at least one of the behavior of the user, the biometric of the user, or the environmental condition of the environment of the user, wherein the determining comprises determining that the behavior of the user does not include taking or applying a medication, performing one or more exercises, or performing one or more physical rehabilitation exercises, and outputting, through an audio output device positioned at least partially in, on, or proximate to the ear of the user, a compliance message asking the user to take or apply the medication, perform the one or more exercises, or perform the one or more physical rehabilitation exercises ([0013]-[0014]; [0049]; [0077]-[0081]; e.g., the system determines recommended exercises or reminders to take medications and provides these recommendations/reminders through a speaker in the eyewear, which is on the ear and proximate to the ear).
Regarding claim 2, Sales that the determining is based exclusively on the signal (e.g., [0013]-[0016]; it can be based on only the sensor data).
Regarding claim 3, Sales that the generating comprises generating, at the ear of the user, at least one of an audio signal, a bone conduction signal, a vibrational sound signal, an accelerometer signal, a temperature signal, a light signal, or an ultraviolet light signal ([0016]; [0040]).
Regarding claim 4, Sales discloses that the generating the signal indicative of at least one of the behavior of the user, the biometric of the user, or the environmental condition of the environment of the user comprises generating the at least one of the audio signal, the bone conduction signal, the vibrational sound signal, the accelerometer signal, the temperature signal, the light signal, or the UV light signal indicative of at least one of the user swallowing; the user grinding the user’s teeth; the user chewing; the user coughing; the user vomiting; the user wheezing; the user sneezing; an intoxication state of the user; a dizziness level of the user; the user’s heart rate; the user’s Electroencephalography (EEG) brain waves; the user’s body temperature; the user’s blood pressure, the user’s breathing rate, the user’s sweat vapor to sense volatile organic compounds to determine if the user has consumed a particular substance emitted through sweat, the particular substance selected from a list that includes alcohol, ethanol, and a medication, an ambient temperature in the environment of the user, an ambient light level in the environment of the user, an ambient UV light level in the environment of the user, or ambient music in the environment of the user ([0016]; [0040]; e.g., heart rate, temperature, blood pressure, respiratory rate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sales as applied to claim 1 above, and further in view of Goldstein (U.S. Pub. No. 2016/0324478 A1).  Sales discloses the invention as claimed, see rejection supra, but fails to disclose determining a mental health state of the user based on ambient light level in the environment of the user and at least one of physical activity level, sleep, ECG brain waves, heart rate, HRV, and ambient music in the environment of the user.  Goldstein discloses a similar wearable monitoring device and method (Abstract) comprising determining a mental health state of the user based on ambient light level in the environment of the user and at least one of physical activity level, sleep, ECG brain waves, heart rate, HRV, and ambient music in the environment of the user, in order to provide a mental health assessment based upon biometric and environmental data ([0078]-[0079]; [0165]; [0193]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sales by determining a mental health state of the user based on the recited parameters, as taught by Goldstein, in order to provide a mental health assessment based upon biometric and environmental data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sales as applied to claim 1 above, and further in view of Gerdes (U.S. Pub. No. 2018/0154104 A1).  Sales discloses the invention as claimed, see rejection supra, and further discloses communicatively coupling an ear-mountable device 300 that generates the signal to at least one of a medical device, a sensor sticker, a wearable electronic device, or a smartphone ([0014]; [0022]; [0087]).  Sales fails to disclose receiving at the ear-mountable  device an update or alert from the at least one of the medical device, the sensor sticker, the wearable electronic device, or the smartphone, and outputting an audio update or alert to the user through an audio output device of the ear-mountable device to inform the user of a low battery, poor signal quality, a synchronization requirement, or other condition affecting the at least one of the medical device, the sensor sticker, the wearable electronic device, or the smartphone.  Gerdes discloses a similar wearable monitoring device and method (Abstract) comprising communicatively coupling a wearable sensing device to at least one of a medical device, a sensor sticker, a wearable electronic device, or a smartphone ([0059]), receiving at the wearable device an update or alert from the at least one of the medical device, the sensor sticker, the wearable electronic device, or the smartphone, and outputting an audio update or alert to the user through an audio output device of the wearable device to inform the user of a low battery, poor signal quality, a synchronization requirement, or other condition affecting the at least one of the medical device, the sensor sticker, the wearable electronic device, or the smartphone, in order to inform the user of poor signal quality ([0121]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sales by receiving at the ear-mountable device an update or alert from the at least one of the medical device, the sensor sticker, the wearable electronic device, or the smartphone, and outputting an audio update or alert to the user through an audio output device of the ear-mountable device to inform the user of a low battery, poor signal quality, a synchronization requirement, or other condition affecting the at least one of the medical device, the sensor sticker, the wearable electronic device, or the smartphone, as taught by Goldstein, in order to inform the user of poor signal quality.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sales as applied to claim 1 above, and further in view of Huijbregts et al. (U.S. Pub. No. 2019/0183412 A1; hereinafter known as “Huijbregts”). 
Regarding claim 7, Sales discloses the invention as claimed, see rejection supra, and further discloses making a preliminary determination of at least one of the behavior of the user, the biometric of the user, or the environmental condition of the environment of the user, and outputting a query regarding the behavior of the user, the biometric of the user, or the environmental condition of the user, wherein the determining is based on both the signal and a response to the query ([0058]-[0059]).  As detailed supra, Sales also discloses outputting, through an audio output device positioned at least partially in, on, or proximate to the ear of the user, a message to the user ([0081]).  Sales fails to expressly disclose outputting the query through the audio output device.  Huijbregts discloses a similar wearable monitoring device and method (Abstract) comprising outputting a query regarding the behavior of the user, the biometric of the user, or the environmental condition of the user through an audio output device ([0124]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sales by outputting the query through the audio output device, as taught by Huijbregts, because this would have been a simple substitution of one known prior art element for another with predictable results.  Providing the query via display or via audio would have identical results of allowing the user to receive the query and both Sales and Huijbregts teach that the user may respond orally or by pressing a button on a display.
Regarding claims 8 and 9, the combination of Sales and Huijbregts discloses the invention as claimed, see rejection supra, and Sales further discloses receiving the response to the query at an input device comprising a microphone positioned in, on, or proximate to the ear of the user ([0059]).
Regarding claim 10, the combination of Sales and Huijbregts discloses the invention as claimed, see rejection supra, and Sales further discloses receiving the response to the query at an input device positioned remote from the ear of the user ([0059]; e.g., on a handheld computing device).
Regarding claim 11, the combination of Sales and Huijbregts discloses the invention as claimed, see rejection supra, and Huijbregts further discloses receiving the response to the query at a wearable device that includes an accelerometer, the wearable device positioned on the user at a location remote from the ear of the user ([0046]-[0047]; [0064] [0079]; [0088]; [0123]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sales and Huijbregts by receiving the response at a wearable device including an accelerometer and positioned on the user remote from the ear, as taught by Huijbregts, because this would have been a simple substitution of one known prior art element for another with predictable results.  Providing the response via a handheld computing device or via a sports watch would have identical results of allowing the user to easily provide the response by pressing a button on a display.
Regarding claim 12, the combination of Sales and Huijbregts discloses the invention as claimed, see rejection supra, and Sales further discloses outputting a query regarding at least one of whether the user performed or exhibited a particular behavior, whether the user is or has been subject to a particular environmental condition, or whether the user is or has been experiencing a particular symptom associated with a particular biometric reading ([0058]-[0059]).



Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Espi Maques et al. (U.S. Pub. No. 2019/0030277 A1) teaches a similar method that uses an ear-worn sensor device to generating a signal, determines if the user is not correctly performing mental exercises, and provides an audio output compliance message for the user to perform the mental exercises in the prescribed manner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791